Citation Nr: 9900973	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-47 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder and post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.


REMAND

The veteran contends that his psychiatric disorder developed 
as a result of the continual stress and pressure to which he 
was subjected while serving at missile sites during the Cuban 
Missile Crisis.  He states that he lived with the constant 
danger of missile explosions and the threat of having to fire 
missiles.  He reports that there was no way to relieve the 
pressure under which he was placed, as he worked thirty-hour 
shifts and could take leave for periods no greater than five 
days.

Service personnel records reveal that the veteran served as 
an electrical power production specialist.  A top secret 
security clearance was granted in April 1962.

The veteran testified that he had sought treatment for his 
nerves from a private physician, Dr. P., in 1965 or early 
1966.  He stated that he had been hospitalized at Martha 
Jefferson Hospital prior to his March 1966 psychiatric 
hospitalization at the University of Virginia.  He testified 
that he would rather keep Dr. P. out of it out of 
respect.

In a November 1995 letter, the veterans private psychiatrist 
reported that the veteran had been under his care for twenty-
five years.  It was noted that chronic bipolar illness had 
been diagnosed.  The psychiatrist reported that the veterans 
symptoms included a preoccupation with his service at a 
missile site, including the stresses, dangers, and 
overwhelming responsibilities to which he had been subjected.  
The psychiatrist opined that it was reasonable to conclude 
that the stress to which the veteran had been subjected in 
service had been at least contributory to, if not causative 
of, his psychiatric illness.  The psychiatrist observed that 
the veterans first period of psychiatric hospitalization had 
occurred within a year of his release from active duty.  In a 
November 1996 letter, the private psychiatrist reported that 
the criteria for post-traumatic stress disorder (PTSD) had 
been met.


In order to fully assist the veteran in the development of 
his case and extend to him every equitable consideration, 
this case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should contact the United 
States Air Force in order to request any 
available information pertaining to the 
veterans duties and assignments as an 
electrical power production specialist at 
Walker Air Force Base from 1962 to 1965, 
to include histories of the organization 
and station to which he was assigned and 
a description of the duties that an 
electrical power production specialist 
would have performed at that time.

2.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he received treatment for a 
psychiatric disorder between his 
discharge from service in January 1965 
and his psychiatric hospitalization in 
March 1966, to include the treatment 
received at Martha Jefferson Hospital.  
With respect to Dr. P., the RO should 
emphasize to the veteran the importance 
of any records held by Dr. P. to the 
resolution of his claim.  After obtaining 
the necessary permission from the 
veteran, copies of any available records 
that are not already of record should be 
obtained and associated with the claims 
folder.

3.  After the above development has been 
completed to the extent possible, a 
Department of Veterans Affairs (VA) 
psychiatric examination should be 
arranged in order to clarify the nature 
and etiology of the veterans psychiatric 
disorder.  The veterans claims folder 
and a copy of this remand must be made 
available to the examiner for review 
prior to the examination.

The examiner should provide an opinion 
with respect to whether there is a causal 
relationship between any current 
psychiatric disorder found and any 
incident of military service, including 
the veterans duties and assignments.  
The examiner should express an opinion 
with respect to the approximate date of 
onset of all psychiatric disorders found, 
based on a review of both the medical and 
lay evidence.  The rationale for all 
opinions should be given in detail.

With respect to PTSD, the RO should 
specify for the examiner the stressor(s) 
it has determined are corroborated by the 
evidence of record, and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.

The examiner should determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
taking into consideration the veterans 
complete history of psychiatric treatment 
and accompanying symptomatology.  The 
examiner should specify the stressors 
relied upon in making any diagnosis of 
PTSD.  The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  All findings, both positive 
and negative, should be reported in 
detail, including the rationale for any 
confirmed or ruled out diagnosis of PTSD.  
The examiner should comment upon the 
etiological relationship, if any, between 
any multiple diagnoses rendered.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and opinions 
to ensure complete compliance with the 
directives of this remand.  Otherwise, 
the RO should implement corrective 
procedures.

5.  After proceeding with any further 
development indicated, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, claimed as a bipolar disorder 
and PTSD.

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter the case should be 
returned to the Board of Veterans Appeals (Board) for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
